Exhibit 10.1

Form of

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of the
_____ day of ___________, between Hilltop Holdings Inc., a Maryland corporation
(the “Company”), and _____________ (the “Participant”).

W I T N E S S E T H

In consideration of the mutual promises and covenants made herein and the mutual
benefits to be derived herefrom, the parties hereto agree as follows:

1. Grant and Vesting of Restricted Stock Units.

(a) Subject to the provisions of this Agreement and to the provisions of the
Hilltop Holdings Inc. 2012 Equity Incentive Plan (the “Plan”), the Company
hereby grants to the Participant as of ________________ (the “Grant Date”), an
Award under the Plan of __________ Restricted Stock Units (the “Awarded
Units”).  Each Awarded Unit shall be a notional Share, with the value of each
Awarded Unit being equal to the Fair Market Value of a Share at any time.  All
capitalized terms used herein, to the extent not defined, shall have the
meanings set forth in the Plan. 

(b) Subject to the terms and conditions of this Agreement, the Awarded Units
shall vest and no longer be subject to any restriction (other than the
restrictions set forth in Section 4(b) and Section 5 below) according to the
provisions set forth in Exhibit A, with the period during which any of the
Awarded Units remain unvested being the “Restriction Period”, provided that the
Participant is employed by (or, if the Participant is a director or consultant,
is providing services to) the Company or any of its Subsidiaries or Affiliates
on the Vesting Date (as defined in Exhibit A). 

(c) Notwithstanding the foregoing, in the event of the Participant’s Termination
of Employment during the Restriction Period:

(i) due to death or Disability (as defined below), a prorated portion of the
Awarded Units granted hereunder shall immediately vest and no longer be subject
to restriction, with such proration determined by multiplying the total number
of the Awarded Units granted hereunder by a fraction, the numerator of which is
the number of months during the Restriction Period that the Participant was
employed, including the full month in which the Participant’s death or
Disability occurs, and the denominator of which is _____________; or

(ii) by the Company without Cause (as defined below),  a prorated portion of the
Awarded Units granted hereunder shall remain outstanding and eligible for
vesting at the end of the Restriction Period, with such proration determined by
multiplying the total number of the Awarded Units granted hereunder by a
fraction, the numerator of which is the number of months during the Restriction
Period that the Participant was employed, including the full month in which the
Participant’s Termination of Employment occurs, and the denominator of which is
_____________; provided that any Awarded Units that remain outstanding shall be
vested and no longer subject to restriction at the end of the Restriction Period
according to the provisions set



--------------------------------------------------------------------------------

 



forth in Exhibit A (and shall be forfeited at the end of the Restriction Period
if the conditions for vesting as set forth in Exhibit A are not achieved).

Except as specifically provided in (i) and (ii) immediately above, in the event
of the Participant’s Termination of Employment during the Restriction Period,
all unvested Awarded Units shall be forfeited by the Participant for no
consideration effective immediately upon such termination.  Upon forfeiture, all
of the Participant’s rights with respect to the forfeited Awarded Units shall
cease and terminate, without any further obligation on the part of the
Company.  For purposes of this Agreement, employment with the Company shall
include employment with the Company’s Subsidiaries and those of its
successors.  Nothing in this Agreement or the Plan shall confer upon the
Participant any right to continue in the employ of the Company or any of its
Subsidiaries or Affiliates or interfere in any way with the right of the Company
or any such Subsidiaries or Affiliates to terminate the Participant’s employment
at any time.

(d) In the event of a Change in Control, to the extent not previously forfeited,
the Awarded Units shall immediately no longer be subject to restriction and vest
in full at the greater of (i) “Target” (as defined in Exhibit A) or (ii) the
projected actual results based upon results through the Change in Control.

(e) For purposes of this Agreement, the following terms are defined as set forth
below:

(i) “Cause” means any of the following: (A) the Participant shall have committed
a felony or an intentional act of gross misconduct, moral turpitude, fraud,
embezzlement, theft, dishonesty, misappropriation, or criminal conduct; (B) the
Company shall have been ordered or directed by any federal or state regulatory
agency with jurisdiction to terminate or suspend the Participant’s employment;
(C) after being notified in writing by the Company to cease any particular
activity, the Participant shall have continued such activity; or (D) deliberate
failure on the part of the Participant (1) to perform the Participant’s
principal employment duties, (2) to comply with the policies of the Company and
its Affiliates in any material respect, or (3) to follow specific reasonable
directions received from the Company and its Affiliates.

 

(ii) “Disability” means a permanent disability within the meaning of Section
22(e)(3) of the Code, excluding, for purposes of this definition, the last
sentence thereof.

 

(f) Awarded Units that have become vested pursuant to the terms of this Section
1 are collectively referred to herein as “Vested RSUs.”  All other Awarded Units
are collectively referred to herein as “Unvested RSUs.”

2. Issuance of Shares. 

Subject to the provisions of the Plan and this Agreement, as soon as practicable
following the date on which (but in no event more than two and a half (2½)
months following the close of the calendar year in which) the Awarded Units vest
in accordance with Section 1 above, the Company shall convert the Vested RSUs
into the number of whole Shares equal to the number

 

2

 

--------------------------------------------------------------------------------

 



of Vested RSUs, subject to the provisions of the Plan and this Agreement,
including, without limitation, the forfeiture provisions of Section 1(c) and
Section 5, and the clawback provisions of Section 16, and shall either
electronically register such Shares in the Participant’s name or issue
certificates for the number of Shares equal to the Vested RSUs in the
Participant’s name. Notwithstanding the foregoing, the Company shall convert any
Awarded Units that become Vested RSUs as a result of the Participant’s death
into the number of whole Shares equal to the number of Vested RSUs within thirty
(30) days following the Participant’s death, subject to the provisions of the
Plan and this Agreement.  The Company shall electronically register such Shares,
or issue certificates for the number of Shares, equal to the Vested RSUs in the
Participant’s name or in the name of such person or persons to whom the
Participant’s rights under the Award passed by will or the applicable laws of
descent and distribution.  From and after the date of registration or receipt of
such Shares, the Participant, or such person or persons to whom the
Participant’s rights under the Award passed by will or the applicable laws of
descent and distribution, as the case may be, shall have full rights of transfer
or resale with respect to such Shares, subject to Section 4(b) and Section 5
hereof and applicable state and federal regulations.

3. Who May Receive Converted Vested RSUs. 

During the lifetime of the Participant, the Shares received upon conversion of
Vested RSUs shall only be received by the Participant or the Participant’s legal
representative.  If the Participant dies prior to the date his or her Vested
RSUs are converted into Shares as described in Section 2 above, the
Shares  relating to such converted Vested RSUs may be received by any individual
who is entitled to receive the property of the Participant pursuant to the
applicable laws of descent and distribution.

4. Nontransferability of the Restricted Stock Units.

(a)     Subject to the provisions of the Plan and this Agreement, the Unvested
RSUs shall not be transferable by the Participant by means of sale, assignment,
exchange, encumbrance, pledge, or otherwise.

 

(b)     Notwithstanding anything to the contrary contained herein, for the one
year period immediately following the end of the Restriction Period, the Vested
RSUs (and the Shares received upon the conversion of the Vested RSUs under
Section 2) shall not be transferable by the Participant by means of sale,
assignment, exchange, or otherwise, provided that (i) nothing in this Section
4(b) shall prevent the Participant from pledging or encumbering such Shares
during such one year period so long as such pledge or encumbrance cannot cause a
transfer or sale of the Shares until after the expiration of such one year
period; (ii) in the event of the Participant’s death during such one year
period, such restrictions shall terminate on the Participant’s death and the
Shares may be transferred to the individual who is entitled to receive the
property of the Participant pursuant to the applicable laws of descent and
distribution; (iii) nothing in this Section 4(b) shall prevent the sale or
transfer of the Shares on, in connection with, or after a  Change in Control;
and (iv) nothing in this Section 4(b) shall prevent the withholding of Shares
deliverable upon vesting of the Awarded Units as provided in Section 9 below.

 

3

 

--------------------------------------------------------------------------------

 



5. Non-Solicitation. 

The Participant covenants and agrees that during his or her employment with the
Company or its Affiliates and for a period of twelve (12) months subsequent to
the Participant’s Termination of Employment for any reason, whether involuntary
or voluntary, the Participant shall not directly or indirectly, as an owner,
stockholder, director, employee, partner, agent, broker, or consultant recruit,
hire or attempt to recruit or hire, other employees of the Company or its
Affiliates, directly or by assisting other employees of the Company and its
Affiliates, nor shall the Participant contact or communicate with any other
employees of the Company or its Affiliates for the purpose of inducing other
employees to terminate their employment with the Company or its Affiliates. For
purposes of this Section 5, “other employees” shall refer to employees who are
still actively employed by, or doing business with, the Company or its
Affiliates at the time of the attempted recruiting or hiring. Notwithstanding
anything to the contrary contained herein, in the event the Participant fails to
comply with the non-solicitation provisions set forth in this Section 5, or the
non-solicitation provisions contained in any written agreement by and between
the Participant and the Company, then (i) the Awarded Units shall cease to
immediately vest as of the date of such violation, and (ii) any Vested RSUs that
had not been converted into Shares prior to the date of such violation and (iii)
any Unvested RSUs shall be immediately forfeited and this Agreement (other than
the provisions of Sections 4(b) and 5 hereof) will be terminated on the date of
such violation.

6. Rights as a Stockholder.

The Participant will have no rights as a stockholder with respect to any Shares
covered by this Agreement until the electronic registration of, or the issuance
of certificates for, such Shares in the Participant’s name with respect to the
Awarded Units.  The Awarded Units shall be subject to the terms and conditions
of this Agreement regarding such Shares.  No adjustment shall be made for
dividends or other rights for which the record date is prior to the registration
of, or the issuance of certificates for, such Shares in the Participant’s name.

7. Adjustments.

Adjustments to the Awarded Units (or any of the Shares covered by the Awarded
Units), if any, shall be made in accordance with Section 3(d) of the Plan.

8. Conditions for Issuance. 

The Committee may, in its discretion, require the Participant to represent to,
and agree with, the Company in writing that such person is acquiring the Shares
without a view toward the distribution thereof. The certificates for such Shares
may include any legend that the Committee deems appropriate to reflect any
restrictions on transfer.  Notwithstanding any other provision of the Plan or
this Agreement, the Company shall not be required to issue or deliver any
certificate or certificates for Shares under the Plan prior to fulfillment of
all of the following conditions: (i) listing, or approval for listing upon
notice of issuance, of such Shares on the Applicable Exchange; (ii) any
registration or other qualification of such Shares of the Company under any
state or federal law or regulation, or the maintaining in effect of any such
registration or

 

4

 

--------------------------------------------------------------------------------

 



other qualification that the Committee shall, in its absolute discretion upon
the advice of counsel, deem necessary or advisable; and (iii) obtaining any
other consent, approval or permit from any state or federal governmental agency
that the Committee shall, in its absolute discretion after receiving the advice
of counsel, determine to be necessary or advisable. Notwithstanding any of the
provisions hereof, the Participant hereby agrees that he or she will not acquire
any Shares, and that the Company will not be obligated to issue any Shares to
the Participant hereunder, if the issuance of such Shares shall constitute a
violation by the Participant or the Company of any provision of any law or
regulation of any governmental authority.  Any determination in this connection
by the Company shall be final, binding and conclusive.  The obligations of the
Company and the rights of the Participant are subject to all applicable laws,
rules and regulations. 

9. Taxes and Withholding.

No later than the date as of which an amount with respect to this Agreement
first becomes includible in the gross income of the Participant or subject to
withholding for federal, state, local or foreign income or employment or other
tax purposes, the Participant shall pay to the Company or the applicable
Affiliate, or make arrangements satisfactory to the Company regarding the
payment of, any federal, state, local or foreign taxes of any kind required by
applicable law and regulations to be withheld with respect to such
amount.  Unless the Participant has made separate arrangements satisfactory to
the Company, the Company may elect, but shall not be obligated, to withhold
Shares deliverable upon vesting of the Awarded Units having a Fair Market Value
on the date of withholding equal to the minimum amount (or, if permitted by the
Company, such higher withholding rate to the extent consistent with equity
accounting in accordance with Generally Accepted Accounting Principles) required
to be withheld for tax purposes, all in accordance with such procedures as the
Committee establishes.  The obligations of the Company under this Agreement and
the Plan shall be conditional on compliance by the Participant with this Section
9, and the Company and its Affiliates shall, to the extent permitted by law,
have the right to deduct any such taxes from any payment otherwise payable to
the Participant.  The Committee may establish such procedures as it deems
appropriate, including making irrevocable elections, for the settlement of
withholding obligations with Shares.

10. Notices.

All notices and other communications under this Agreement shall be in writing
and shall be given by hand delivery to the other party or by facsimile,
overnight courier or registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

 

If to the Participant:  At the most recent address maintained by the Company in
its personnel records.

If to the Company:Hilltop Holdings Inc.

_____________

_____________

Attention:_____________

Facsimile:_____________



 

5

 

--------------------------------------------------------------------------------

 



or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Section 10.  Notice and
communications shall be effective when actually received by the addressee.

11. Successors and Assigns.

The terms of this Agreement shall be binding upon the Participant and upon the
Participant’s heirs, executors, administrators, personal representatives,
transferees and successors in interest, and upon the Company and its successors
and assignees.  Notwithstanding anything to the contrary in this Agreement,
neither this Agreement nor any rights granted herein shall be assignable by the
Participant.

12. Laws Applicable to Construction.

The interpretation, performance and enforcement of this Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Maryland, without reference to principles of conflict of laws.  In addition to
the terms and conditions set forth in this Agreement, this Award is subject to
the terms and conditions of the Plan, as it may be amended from time to time,
which are hereby incorporated by reference. 

13. Severability.

The invalidity or enforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.

14. Conflicts and Interpretation.

In the event of any conflict between this Agreement and the Plan, the Plan shall
control.  In the event of any ambiguity in this Agreement, or any matters as to
which this Agreement is silent, the Plan shall govern, including, without
limitation, the provisions thereof pursuant to which the Committee has the
power, among others, to (i) interpret the Plan; (ii) prescribe, amend and
rescind rules and regulations relating to the Plan; and (iii) make all other
determinations deemed necessary or advisable for the administration of the
Plan.  The Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Committee upon any question arising
under this Agreement. 

15. Amendment.

This Agreement may be unilaterally amended or modified by the Committee at any
time; provided that no amendment or modification shall cause a Qualified
Performance-Based Award to cease to qualify for the Section 162(m) Exemption or,
without the Participant’s written consent, materially impair the rights of the
Participant as provided by this Agreement, except such an amendment made to
cause the terms of this Agreement or the Awarded Units granted hereunder to
comply with applicable law (including tax law), Applicable Exchange listing
standards or accounting rules.  The waiver by either party of compliance with
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by such party
of a provision of this Agreement.

 

6

 

--------------------------------------------------------------------------------

 



16. Clawback.

All Awarded Units granted pursuant to this Agreement shall be subject to any
clawback, recoupment or forfeiture provisions (i) required by law or regulation
and applicable to the Company or its Subsidiaries or Affiliates as in effect
from time to time or (ii) set forth in any policies adopted or maintained by the
Company or any of its Subsidiaries or Affiliates as in effect from time to time.

17. Headings.

The headings of paragraphs herein are included solely for convenience of
reference and shall not affect the meaning or interpretation of any of the
provisions of this Agreement.

18. Counterparts.

This Agreement may be executed in multiple counterparts, which together shall
constitute one and the same original.

19. Entire Agreement.

This Agreement, together with the Plan, supersede any and all other prior
understandings and agreements, either oral or in writing, between the parties
with respect to the subject matter hereof and constitute the sole and only
agreements between the parties with respect to said subject matter.  All prior
negotiations and agreements between the parties with respect to the subject
matter hereof are merged into this Agreement.  Each party to this Agreement
acknowledges that no representations, inducements, promises or agreements,
orally or otherwise, have been made by any party or by anyone acting on behalf
of any party, which are not embodied in this Agreement or the Plan, and that any
agreement, statement or promise that is not contained in this Agreement or the
Plan shall not be valid or binding or of any force or effect.

20. Section 409A; Six Month Delay. 

The Awarded Units granted under this Agreement are intended to be exempt from
Section 409A of the Code, and the provisions of this Agreement will be
administered, interpreted and construed accordingly.  Notwithstanding anything
to the contrary contained herein, in the event any distribution made on account
of the Participant’s Termination of Employment as provided in Section 1 above is
deemed to be subject to (and not otherwise exempt from) the requirements of
Section 409A of the Code and the Participant is deemed a “specified employee”
(within the meaning of Section 409A of the Code and the regulations issued
thereunder), then the Participant shall not be entitled to any such
distributions that are subject to Section 409A of the Code until the earliest
of: (i) the first day of the seventh month following the Participant’s
Termination of Employment; (ii) the date of the Participant’s death; or (iii)
such earlier date as complies with the requirements of Section 409A of the Code.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





 

7

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, as of the date first above written, the Company has caused
this Agreement to be executed on its behalf by a duly authorized officer and the
Participant has hereunto set the Participant’s hand.

HILLTOP HOLDINGS INC.

By:

Name:

Title:

 

Agreed and acknowledged:

 

PARTICIPANT

 

 

___________________________

Name:

 

 





 

8

 

--------------------------------------------------------------------------------

 



EXHIBIT A

The Awarded Units shall vest in 20__ in accordance with the provisions set forth
below on the date that the Committee has certified the extent that the
Performance Metrics set forth below have been attained for the Performance
Period (as defined below) (the “Vesting Date”), subject to the terms and
conditions of the Agreement (including, without limitation, the forfeiture
provisions set forth in Section 1 and Section 5 of the Agreement).  Any Awarded
Units outstanding on the Vesting Date that are not vested in accordance with
this Exhibit A or pursuant to Section 1(c), Section 1(d) or Section 5 of the
Agreement shall be immediately forfeited as of the Vesting Date.  The Committee
shall certify the extent that the Performance Metrics have been attained in 20__
prior to _________, 20__.

1.Performance Period:  _________, 20__ – _________, 20__.

2.  Performance Metrics:   Achievement of the performance metrics set forth in
this paragraph 2 of this Exhibit A shall be determined by the Committee, in its
sole discretion. 

Primary Performance Metric

Subject to the terms and conditions of the Agreement and this Exhibit A, the
percentage of Awarded Units that potentially vest (the “Reference Amount”) shall
be determined based on the achievement by the Company of GAAP cumulative
earnings per share for the Performance Period of at least $______ per share (the
“Target Aggregate EPS”):

 

 

 

 

 

Threshold

Target

Stretch

Aggregate EPS

___% of  Target Aggregate EPS

___% of Target Aggregate EPS

___% of Target  Aggregate EPS

Reference Amount

___% of Awarded Units

___% of Awarded Units

___% of Awarded Units

 

Attainment between Threshold and Target and Target and Stretch Performance
Metrics shall be subject to straight-line interpolation.  Performance Metric
achievement below the Threshold level shall result in forfeiture of all Awarded
Units.

Modifier to Primary Performance Metric

Following the completion of the Performance Period, the Reference Amount
determined in accordance with the Primary Performance Metric above will be
adjusted by the TSR Modifier (as described below). A Participant’s earned
Awarded Units (if any) shall be equal to the Reference Amount multiplied by the
TSR Modifier for the Performance Period. The TSR Modifier will be determined
based on the Company’s ___ year performance (with TSR measurement being made at
the end of the Performance Period) as measured against the ___ year performance
of the companies comprising the KBW Regional Banking Index over the same period.



 

9

 

--------------------------------------------------------------------------------

 



 

 

 

 

 

Threshold

Target

Stretch

Relative TSR

___% Percentile

___% Percentile

___% Percentile

TSR Modifier

___% of Reference Amount for Threshold and below

___% of Reference Amount

___% of Reference Amount and above

 

For performance between the threshold level and target level, a proportionate
fraction of the TSR Modifier between ___% and ___% will be applied, and for
performance between the target level and the stretch level, a proportionate
fraction of the TSR modifier between ___% and ___% will be applied. In no event
shall more than ___% of the number of Awarded Units set forth in the Award
Agreement be eligible to be earned.

 

TSR shall be calculated on a per share basis as the quotient of (i) (Ending
Price plus Dividends per Share Paid minus Beginning Price), divided by (ii) the
Beginning Price, where:

·



Ending Price means the average closing share price of the Company’s Common Stock
over the 20 trading days immediately preceding January 1, 2019.

 

·



Dividends per Share Paid means cumulative dividends per share of Common Stock
paid by the Company between January 1, 2016 and December 31, 2018. Dividends are
assumed to be reinvested.

 

·



Beginning Price means the average closing share price of the Company’s Common
Stock over the 20 trading days immediately preceding January 1, 2016.

 

 

The KBW Regional Banking Index is comprised of those companies that make up the
KBW Regional Banking Index on the first day of the performance period) with the
following exceptions:

 

·



If a company has been acquired as of the end of the performance period the
company will be removed from the index.

 

·



If a company goes bankrupt during the performance period the company will be
included in the ranking at -100%.





 

10

 

--------------------------------------------------------------------------------

 



3.Example:  By way of illustration, refer to the following:

 

3-Year EPS

X

3-Year TSR

=

Payout Percentage

(50% to 150%)

(80% to 120%)

(40% to 180%)

 

For example, if Aggregate EPS is above stretch performance and Relative TSR is
below threshold, the payout percentage would be as follows:

 

3-Year EPS

X

3-Year TSR

=

Payout Percentage

(150%)

(80%)

(120%)

 

 

 

 

 

11

 

--------------------------------------------------------------------------------